Citation Nr: 1400133	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  05-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected lumbar myositis and right rotator cuff tendonitis.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar myositis. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to May 1979, and in June 2000.           

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in November 2007 and April 2011, at which times the issues currently on appeal were remanded for further development.  The case has now been returned to the Board for further appellate action.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a psychiatric disability, to include bipolar affective disorder, that was caused or aggravated by his service-connected lumbar myositis and right rotator cuff tendonitis.

2.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a cervical spine disability.  


CONCLUSIONS OF LAW

1.  The Veteran has a psychiatric disability, to include bipolar affective disorder, that was caused or aggravated by his service-connected lumbar myositis and right rotator cuff tendonitis.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2003.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Psychiatric disability 

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).
The Veteran contends that he has a psychiatric disability which developed as a direct result of his service-connected lumbar myositis and right rotator cuff tendonitis, and the chronic pain syndrome that followed those physical injuries. 

Service medical records dated April 2002 show a diagnosis of bipolar disorder and cyclothymic disorder.  In a July 2003 memorandum, the Veteran was found "unfit for duty" in the Army Reserves due to bipolar disorder, chronic pain syndrome, and spondylosis.  In multiple VA treatment records and Social Security Administration (SSA) records, the Veteran reported that his service-connected back disability and right shoulder disability were a trigger for his psychiatric disability.    

In a July 2013 letter, the psychiatrist who reviewed the Veteran's claims file and interviewed him extensively indicated that the Veteran was under care for a psychiatric disability which was the direct result of his service-connected lumbar myositis and right rotator cuff tendonitis.  The psychiatrist noted that the Veteran injured his back and right shoulder while in active service and that the Veteran's psychiatric disability was a direct result of his failure to recover as expected from the physical injuries he incurred.  The psychiatrist noted that the Veteran's lumbar myositis and right rotator cuff tendonitis injury caused the Veteran's severe social, occupational, emotional, and physical impairment since 2002, resulting in a complete loss of functioning in managing day-to-day tasks and circumstances, as well as completely compromising his ability to function in any type of occupational setting.  The psychiatrist diagnosed bipolar affective disorder.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for a psychiatric disability, to include bipolar affective disorder, as secondary to the service-connected lumbar myositis and right rotator cuff tendonitis. 

The medical evidence of record indicates that the Veteran has a psychiatric disability which is caused by his service-connected lumbar myositis and right rotator cuff tendonitis. There is no credible evidence which contradicts that conclusion.  Both the Veteran's private physician and his 2004 SSA medical examiners agreed that the Veteran's psychiatric disability was caused by his service-connected lumbar myositis and right rotator cuff tendonitis.

Consequently, the Board finds that the competent evidence of record demonstrates that service connection for a psychiatric disability, to include bipolar affective disorder, as due to causation by the service-connected lumbar myositis and right rotator cuff tendonitis, is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

A May 2007 rating decision denied service connection for a cervical spine disability and the Veteran perfected an appeal of the service connection claim.  A November 2013 communication from the Veteran's representative requested to withdraw the appeal of service connection for a cervical spine disability, and to continue only the appeal for service connection for a psychiatric disability.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal of an appeal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2013).

With regard to the issue of entitlement to service connection for a cervical spine disability, prior to the promulgation of a decision by the Board, the representative requested that the appeal be withdrawn.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to a service connection for a cervical spine disability.  Therefore, the Board finds that the Veteran has withdrawn the appeal, and the Board does not have jurisdiction to review the appeal.  Therefore, the appeal is dismissed.



ORDER

Entitlement to service connection for a psychiatric disability, to include bipolar affective disorder, as secondary to the service-connected lumbar myositis and right rotator cuff tendonitis, is granted.

The appeal on the issue of entitlement to service connection for a cervical spine disability is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


